J-S27041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD J. ARTZ                             :
                                               :
                       Appellant               :   No. 214 EDA 2022

      Appeal from the Judgment of Sentence Entered December 13, 2021
     In the Court of Common Pleas of Chester County Criminal Division at
                       No(s): CP-15-SA-0000323-2021

BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                         FILED DECEMBER 13, 2022

       Edward J. Artz (“Artz”)1 appeals pro se from the judgment of sentence

entered after the trial court found him guilty of numerous violations of the

Vehicle Code.2 We dismiss the appeal.

       A detailed recitation of the facts and procedural history of this appeal is

unnecessary given our disposition. Pennsylvania State Police Trooper Robert

Rawley issued the citations to Artz after the trooper initially observed Artz

driving in Chester County in a car with an improper license plate. A magisterial

district court judge found Artz guilty, and Artz timely filed a notice of appeal

____________________________________________


1Artz refers to himself as “i:man, : Edward-james: [ARTZ].” See Artz’s Brief
at 1.

2  See 75 Pa.C.S.A. §§ 4305(a) (vehicular hazard signal lamps), 1301(a)
(registration and certificate of title required), 1501(a) (drivers required to be
licensed), 4703 (operation of vehicle without official certificate of inspection),
1101(a) (certificate of title required), 4706(c)(5) (evidence of emissions
inspection).
J-S27041-22



in the court of common pleas. At a non-jury trial held over three days, Artz

questioned the trial court’s authority to recognize him as “Mr. Artz.” See N.T.,

12/13/21, at 2.     Artz also demanded that the court state whether it had

“subject matter jurisdiction, in rem jurisdiction, in personam jurisdiction, or

territorial jurisdiction over [him].” Id. at 15 (italics added). The trial court

found him guilty and imposed fines and costs. Artz timely appealed. The trial

court did not order a statement of errors complained of on appeal.

      As best as we can discern, Artz asserts that the trial court lacked proper

subject matter or personal jurisdiction.     See Artz’s Brief at 15-16. Before

reaching the merits of Artz’s issues, however, we must consider whether the

defects in his brief require dismissal of the appeal.       Appellate briefs must

conform materially to the requirements of the Pennsylvania Rules of Appellate

Procedure (“Pa.R.A.P.”), and this Court may dismiss an appeal if the defects

in the brief are substantial. See Commonwealth v. Tchirkow, 160 A.3d

798, 804 (Pa. Super. 2017).        “Although this Court is willing to construe

liberally materials filed by a pro se litigant, a pro se appellant enjoys no special

benefit. Accordingly, pro se litigants must comply with the procedural rules

set forth in the Pennsylvania Rules of the Court.”          Id. (internal citation

omitted). It is an appellant’s duty to present arguments that are sufficiently

developed for our review.      An appellate brief must support its claims with

pertinent discussion, references to the record, and citations to legal

authorities. See Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007). “This Court will not act as counsel and will not develop arguments on

                                       -2-
J-S27041-22



behalf of an appellant.” Id. If a deficient brief hinders this Court’s ability to

address any issue on review, the issue will be regarded as waived.          See

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa. Super. 2006)

       Artz fails to comply with multiple rules of appellate procedure concerning

the contents of a brief, see Pa.R.A.P. 2111, 2114, 2115, and had not included

a statement of the question involved on appeal. See Pa.R.A.P. 2116(a). Of

even greater importance, Artz’s brief lacks any references to, or discussion of,

applicable legal standards, statutes, or case law.      See Pa.R.A.P. 2119(a)

(providing that the argument shall be followed by the discussion and citation

of pertinent authorities). While Artz refers to United States Supreme Court

cases, federal rules of procedure, and uses legal terminology, those cases and

concepts have no applicability to the narrow question of the trial court’s

competency to adjudicate his for violations of the Vehicle Code.            See

Commonwealth v. Arcelay, 190 A.3d 609, 614 (Pa. Super. 2018) (noting

that “[s]ubject matter jurisdiction relates to the competency of a court to hear

and decide the type of controversy presented”) (internal citation and

quotations omitted).3 Accordingly, we conclude that the substantial defects
____________________________________________


3  Aside from Artz’s citations to inapplicable case law, his references to a
fictional entity or trust bearing his name resemble sovereign citizen claims,
which this Court has recognized as frivolous. See Commonwealth v.
McGarry, 172 A.3d 60, 66 (Pa. Super. 2017). To the extent this Court may
address the matter of subject matter jurisdiction sua sponte, see Arcelay,
190 A.3d at 614, we note that a magisterial district court has subject matter
jurisdiction over summary offenses, such as Artz’s violations of the Vehicle
Code, and a court of common pleas has subject matter jurisdiction over
appeals from final orders of a magisterial district court. See 42 Pa.C.S.A.
§§ 932, 1515(a)(1).

                                           -3-
J-S27041-22



in Artz’s brief preclude meaningful appellate review, and we dismiss this

appeal. See Pa.R.A.P. 2101 (providing that “if the defects . . . in the brief . . .

are substantial, the appeal . . . may be . . . dismissed”).

      Appeal dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022




                                       -4-